Opinion issued August 18, 2016




                                        In The

                                Court of Appeals
                                       For The

                            First District of Texas
                             ————————————
                                NO. 01-16-00508-CV
                             ———————————
                      ROUSSEAU METAL, INC., Appellant
                                           V.
                   MARKET PENETRATION, L.P., Appellee



                     On Appeal from the 189th District Court
                             Harris County, Texas
                       Trial Court Cause No. 2015-61615

                           MEMORANDUM OPINION
       Appellant, Rousseau Metal, Inc., has filed an unopposed motion to dismiss its

appeal after settling the case, and requests that all costs be assessed against the party

incurring the same. See TEX. R. APP. P. 10.1(a)(5), 10.3(a)(2), 42.1(a)(1), (d). No

other party has filed a notice of appeal and no opinion has issued. See id. 42.1(a)(1),

(c).
      Accordingly, we grant the motion and dismiss the appeal, with costs to be

taxed against the party who incurred the same. See TEX. R. APP. P. 42.1(a)(1), (d),

43.2(f). We dismiss any other pending motions as moot.

                                 PER CURIAM
Panel consists of Justices Jennings, Keyes, and Brown.




                                        2